 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Mid America Care Foundation d/b/a Fair Oaks Health Care Center and Teamsters Local sters, AFL±CIO. Case 33±CA±12001 April 2, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Pursuant to a charge filed on November 20, 1996, the General Counsel of the National Labor Relations Board issued a complaint on January 2, 1997, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union's request to bargain and to furnish necessary 
cation in Case 33±RC±4070 (a/k/a 19±RC±13230). resentation proceeding as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier 
Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer and an amended answer admitting in part and denying in part the allegations in the complaint. 
Thereafter, counsel for the Respondent and counsel for ing certain allegations of the complaint. On March 17, 1997, the General Counsel filed a Motion for Summary Judgment. On March 18, 1997, the Board issued an order transferring the proceeding tion should not be granted. On March 21, 1997, the Respondent filed a response. Ruling on Motion for Summary Judgment In its answers and response, and in the stipulation, cation on the basis of its contention that the unit was improperly certified by the Board in the representation proceeding because the unit contains supervisors as de-
sional and technical employees, office clerical, and confidential employees. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh 
Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). ing a hearing with respect to the Union's request for 

mation from the Respondent: (1) A current list of all unit employees, their work histories, classifications, seniority dates and 
pay roll histories. tion that demonstrate and explain all current work 

cipline and job assignments or reassignments etc. tion regarding all benefits inclusive of pension 
plan, insurance, vacations, sick days, holidays, 
and bereavement, as well as any other data that 
may be pertinent to meaningful negotiations. The Respondent's answer admits that the Respondent 


nies that the information requested is necessary and 

resentative of the unit employees, it is well established 
that such information is presumptively relevant and, 
unless the presumption is rebutted, must be furnished 
on request. See, e.g., Masonic Hall, 261 NLRB 436 (1982); and Mobay Chemical Corp., 233 NLRB 109 (1977). Accordingly we grant the Motion for Summary Judgment.1 On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, an Illinois corporation, with an office and place of business in South Beloit, Illinois, has been engaged in the business 
of health care as a long-term care facility. During the 

spondent, in conducting its business operations de-scribed above, derived gross revenues in excess of $1 
million and purchased and received at its South Beloit, Illinois facility materials or services valued at more than $50,000 directly from points outside the State of Illinois. We find that the Respondent is an employer engaged in commerce within the meaning of Section 
2(6) and (7) of the Act and that the Union is a labor 1 
ceeding warranting a hearing. 323 NLRB No. 60  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held on July 24, 1996, the 

ployees in the following appropriate unit: 
sional employees employed by the Employer at its 

fice clerical employees, registered nurses, guards 
and supervisors as defined by the Act. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain Since September 24 and October 25, 1996, the Union has requested the Respondent to bargain and to 
furnish information, and, since September 24, 1996, 
the Respondent has refused. We find that this refusal 
constitutes an unlawful refusal to bargain in violation 
of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after September 24, 1996, to bargain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate 
unit and to furnish the Union requested information, 
the Respondent has engaged in unfair labor practices 
affecting commerce within the meaning of Section 
8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to 
cease and desist, to bargain on request with the Union 

derstanding in a signed agreement. We also shall order 
the Respondent to furnish the Union the information 
requested. ices of their selected bargaining agent for the period 


spondent begins to bargain in good faith with the 
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 
F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 
(1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Mid America Care Foundation d/b/a Fair 
ficers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Teamsters Local Union 325, International Brotherhood of Teamsters, AFL± 
CIO as the exclusive bargaining representative of the 



ative of the unit employees. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 

ment, and if an understanding is reached, embody the 
understanding in a signed agreement: 
sional employees employed by the Employer at its 
fice clerical employees, registered nurses, guards and supervisors as defined by the Act. (b) On request, furnish the Union information that is 
resentative of the unit employees. (c) Within 14 days after service by the Region, post 
tached notice marked ``Appendix.''2 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since November 20, 1996. 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  FAIR OAKS HEALTH CARE CENTER 3 (d) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. April 2, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with Teamsters sters, AFL±CIO as the exclusive representative of the 
employees in the bargaining unit, and WE WILL NOT refuse to furnish the Union information that is relevant 
and necessary to its role as the exclusive bargaining 
representative of the unit employees. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees 
in the bargaining unit: 
sional employees employed by us at our South 
Beloit, Illinois facility; but excluding all office 
clerical employees, registered nurses, guards and 
supervisors as defined by the Act. WE WILL furnish the Union the information that it requested on September 24 and October 25, 1996. MID AMERICA CARE FOUNDATION D/B/A FAIR OAKS HEALTH CARE CENTER   The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice. 
ERHOOD OF TEAMSTERS, AFL±CIO as the exclusive representative of the employees in the bar-essary to its role as the exclusive bargaining representative of the unit employees. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise 
of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached 
on terms and conditions of employment for our employees in the bargaining unit: 
pervisors as defined by the Act. WE WILL furnish the Union the information that it requested on September 24 and October 25, 1996. MID AMERICA CARE FOUNDATION d/b/a FAIR OAKS HEALTH CARE CENTER (Employer) Dated By (Representative) (Title) 300 Hamilton Boulevard, Suite 200, Peoria, Illinois 61602-1246, Telephone 309±671±7068. 5 